NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 30, 2017* 
                                Decided September 1, 2017 
                               Amended September 14, 2017 
                                               
                                          Before 
 
                                   DIANE P. WOOD, Chief Judge 
                                                  
                                   WILLIAM J. BAUER, Circuit Judge 
                                                  
                                   FRANK H. EASTERBROOK, Circuit Judge 
                    
No. 17‐1742 
 
DARREYLL T. THOMAS,                             Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Western District of Wisconsin.
                                                 
      v.                                        No. 13‐cv‐597‐wmc 
                                                 
MICHAEL REESE, et al.,                          William M. Conley, 
      Defendants‐Appellees.                     Judge. 
                                              
                                         O R D E R 
 
            Darreyll Thomas appeals the decision of the district court to enforce a settlement 
agreement to dismiss this civil‐rights suit. Because the district court properly concluded 
that the agreement to dismiss this suit is valid, we affirm the district court’s judgment. 
 
            Our prior decision in Thomas v. Reese, 787 F.3d 845 (7th Cir. 2015) (Thomas I), 
describes this case’s background at length, so we recount only those facts relevant to 
                                                 
            * We have agreed to decide this case without oral argument because it is 

frivolous. See FED. R. APP. P. 34(a)(2)(A). 
No. 17‐1742                                                                          Page 2 
 
this appeal. The case arises from an incident that occurred in July 2012, shortly after 
Thomas arrived at the Dane County Jail. Thomas had been assigned a top bunk during 
intake, and when he insisted to a correctional officer that he needed a bottom bunk for 
medical reasons, their conversation escalated into a fight involving several officers. 
Thomas alleges that the officers punched and kneed him without provocation, causing 
him serious injuries. 
         
        This suit against several jail employees under 42 U.S.C. § 1983 followed. 
The district court dismissed the suit for failure to exhaust administrative remedies, 
but we ruled that those remedies were unavailable to Thomas and remanded, Thomas I, 
787 F.3d at 848–49. On remand the district court reviewed a video recording of the fight, 
it ordered the defendants to give the recording to Thomas because it “shows that 
several inmates were witnesses to the use of force,” and it recruited counsel for Thomas. 
Mediation followed, and the parties agreed to dismiss the suit in exchange for $25,000 
paid to Thomas. The parties memorialized their settlement in a written agreement 
signed by Thomas, his attorneys, and the defendants’ representatives. The agreement 
provided, among other things, that the parties “will execute necessary closing 
documents, including an appropriate release and any necessary documents to terminate 
any pending litigation.” The defendants complied with the agreement by mailing 
Thomas’s attorneys a check for $25,000, along with a draft stipulation to dismiss the 
federal action. Thomas refused to sign the stipulation, and his attorneys later moved to 
withdraw as counsel, explaining that Thomas no longer desired their service. 
         
        The defendants moved the district court to enforce the settlement agreement. 
Thomas responded that the settlement agreement should not be enforced because of 
several mistakes that occurred before and during mediation. As relevant to this appeal, 
Thomas asserted that his attorneys had supposedly lied to him by saying that the video 
of his fight with the defendants had limited probative value. The district court granted 
the defendants’ motion to enforce the agreement, concluding that Thomas “was well 
aware of each of these circumstances before he signed the mediation agreement.”   
         
        In this court Thomas elaborates on his concern about the video. Thomas has not 
seen the video, but he repeats that his attorneys lied to him by telling him that they 
were unable to identify any potential witnesses when they viewed it. The “proof” that 
he offers to support his contention is his assertion that during the mediation the 
mediator told him that he (the mediator) could “clearly see the faces” of two potential 
witnesses. The lie from his attorneys, Thomas argues, induced him to settle his case. 
         
No. 17‐1742                                                                           Page 3 
 
       This appeal is frivolous. Any statements from the attorneys that the video 
revealed no identifiable witnesses did not induce Thomas to settle. Thomas knew from 
what the district judge had said about the video, and from what he admits he learned 
from the mediator, that his attorneys’ description of the video was wrong. If Thomas 
was troubled by this discrepancy, he could have asked to watch the video recording 
himself or simply refused to settle the case. He decided to settle in spite of, not because 
of, any statement from his attorneys about the video. The district court was right to 
conclude that the settlement was enforceable and dismiss the suit. 
        
       We have considered the remainder of Thomas’s arguments, and none merits 
discussion. Because Thomas brought this suit while he was in jail, it is subject to the 
Prison Litigation Reform Act, and he incurs a strike for bringing a frivolous appeal. 
See 28 U.S.C. § 1915(g). 
        
                                                                                 AFFIRMED.